DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-27, 29-49, and 51-54 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyazawa (US 2017/0205708). 	Regarding claim 18, Miyazawa discloses “an apparatus for embossing micro- and/or nanostructures in an embossing material (Figures), said apparatus comprising:  	a structured stamp having a stamp face with micro- and/or nanostructures (paragraph 35),  	an embossing element (item 7) for transferring an embossing force to the embossing material,  	a control device for controlling contact of the structured stamp with the embossing material and removal of the structured stamp from the embossing material, said removal controlled in a targeted manner(paragraph 47: the system implicitly must have some device for  by the at least one clamping bar (Figure 1a).” 	Regarding claim 35, Miyazawa further discloses “wherein the apparatus further comprises a lifting system for moving the at least one clamping bar (paragraph 36).” 	Regarding claim 36, Miyazawa further discloses “wherein the at least one clamping bar is mounted rotatably (Figure 1a).”  Examiner notes that item 25c is able to be rotated, even if doing so will rotate the entire stamping system.  Thus examiner interprets it to be mounted rotatably. 
 	Regarding claim 37, Miyazawa further discloses “wherein the at least one clamping bar is rotatable about a rotation axis which is arranged parallel to an embossing surface of the 
 	Regarding claim 38, Miyazawa further discloses “wherein the at least one clamping bar is movable in a first direction and a second direction (paragraph 36).” 	Regarding claim 39, Miyazawa further discloses “wherein the at least one clamping bar is moveable simultaneously in the first and second directions (paragraph 36).” 	Regarding claim 40, Miyazawa further discloses “wherein the second direction is the x- direction and/or parallel to the embossing surface and/or parallel to the movement direction of the embossing element (Figure 1a).” 	Regarding claim 41, Miyazawa further discloses “a method for embossing micro- and/or nanostructures in an embossing material (title), said method comprising:  	embossing the micro- and/or nanostructures in the embossing material by contacting a structured stamp (paragraph 35) with the embossing material (paragraph 45), wherein a mobile embossing element (item 7) transfers an embossing force to the structured stamp held by at least one clamping bar (item 25c), said structured stamp having a stamp face with micro- and/or nanostructures (paragraph 35),  	removing the structured stamp from the embossing material in a targeted manner (paragraph 47), and  	moving the at least one clamping bar along a removal curve (paragraph 47: Figure 1a).” 	Regarding claim 42, Miyazawa further discloses “wherein the removal curve is defined by: a polynomial (see the figures: item 25c moves in a straight line).” 	Regarding claim 43, Miyazawa further discloses “wherein a graph of the polynomial is a straight line or parabola (item 25c moves in a straight vertical line).” 	Regarding claim 44, only that which is optional is recited, thus no structure is recited 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa. 	Regarding claim 28, Miyazawa discloses all that is claimed, as in claim 23 above, but fails to specify how fast the removal means moves, leaving the choice up to one having ordinary skill in the art.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, Examiner asserts that one having ordinary skill in the art would recognize that the translational speed of the removal means is a variable which affects how quickly the stamping process takes.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the translational speed of the removal means to “between 0.1 mm/s and 100 mm/s” in order to find a workable or optimum speed. 	Regarding claim 50, Miyazawa discloses all that is claimed, as in claim 45 above, except “wherein the carrier comprises glass.”  However, Examiner takes Official Notice that, at the time of filing of the invention, it was known to give flexible carrier plates extra stability by providing a sublayer of glass.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the carrier of Miyazawa with a glass sublayer in order to provide extra stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853